I have the honour to 
deliver this statement on behalf of His Excellency Paul 
Kagame, President of the Republic of Rwanda, at this 
sixty-first session of the General Assembly. 
 Each year the General Assembly provides an 
excellent opportunity for us to review our collective 
commitments as reflected in the Charter, as well as 
more recent ones such as those set out in the 
Millennium Declaration and the 2005 World Summit 
Outcome. We therefore view the beginning of the 
sixty-first session of the General Assembly as an 
opportunity to breathe new energy into our collective 
responsibilities articulated at previous conferences and 
summits. It is my earnest hope that we shall seize this 
opportunity to take stock of our successes and 
shortcomings and devise practical solutions to realize 
these commitments, particularly the Millennium 
Development Goals (MDGs). 
 In its preamble, the United Nations Charter 
expresses our collective determination to promote 
social progress and better standards of life in larger 
freedom. This statement formed a basis for the 
Millennium Declaration in 2000 and our renewal of 
those commitments at last year’s World Summit. All of 
the outcomes of previous conferences and summits 
reflect the recognition of our collective interests and 
responsibilities in addressing the common problems 
affecting humankind. 
 Today, there is no greater danger threatening 
humanity than extreme poverty. Forty per cent of the 
world’s population, or 2.5 billion people, live in 
absolute poverty on less than $2 a day, while more than 
800 million people suffer from hunger and 
malnutrition. For sub-Saharan Africa, the statistics are 
even more staggering; in most cases, 60 to 70 per cent 
of national populations live on less than a dollar a day, 
while life expectancy at birth is less than 50 years. 
 This is clearly unacceptable at a time when the 
rest of the world enjoys unprecedented levels of 
affluence and technological and scientific 
advancement. As for the poor, their daily lives are a 
trial that nobody would wish to experience. We must 
not permit another five years to pass only to find out 
that no progress has been made and only to simply 
renew the same commitments. We must, therefore, 
devise means to do things radically differently and in 
an accelerated manner. 
 There are a number of areas that require our 
urgent attention if we are to make progress in attaining 
the MDGs by 2015 and in eventually eradicating 
poverty. I will highlight a few of these areas, which, in 
our view, are the most salient. Regardless of one’s 
definition of good or effective governance, what has 
been proved is its importance in the sustained socio-
economic development of a nation. We believe that the 
key features of good or effective governance include a 
political culture that fosters inclusive and competitive 
participation; robust national institutions that pursue 
effective and coherent national development strategies; 
effective management and oversight institutions; and, 
of course, the consolidation of the rule of law. It is our 
view that, by embracing good-governance principles, 
we are setting the stage for the attainment of our global 
and national targets. 
 Rwanda is strongly committed to these principles 
and has submitted itself to the scrutiny of our African 
peers under the New Partnership for Africa’s 
Development (NEPAD) African Peer Review 
Mechanism (APRM). The APRM is an African 
 
 
49 06-53323 
 
initiative aimed at promoting good governance through 
constructive self-assessment and peer review. We 
welcome the acknowledgements of the progress we 
have made in many areas and commit ourselves to 
continuing to make improvements in the areas 
identified in the peer review report. 
 In the spirit of mutual accountability, it is our 
belief that the principles of good governance that 
prevail at the national level should also guide our 
relations with our development partners. Both sides of 
the ongoing governance debate should be given 
adequate and equal attention, particularly since aid 
effectiveness is also critical to the attainment of the 
MDGs. 
 We believe that improving the quality and 
increasing the quantity of official development 
assistance (ODA) is another important set of measures 
that would improve development prospects. The 
quality of ODA should be improved by adopting needs-
based approaches, providing more budget support, 
supporting national poverty reduction programmes, 
reducing waste and overhead, and channelling aid to 
sectors that enhance productive capacities rather than 
perpetuate dependence. 
 It is critical that there be harmonization of the 
objectives of trade and development policies on the 
part of our development partners. Trade policies should 
complement, rather than undermine, the attainment of 
the development goals. We must recommit ourselves, 
both in principle and practice, to an open, rules-based, 
non-discriminatory and equitable multilateral trading 
system. Any progress that developing countries like 
Rwanda might achieve in attaining the MDGs will not 
be sustainable unless measures are taken to provide 
greater opportunity for those countries to access the 
markets of the developed world, thereby increasing 
household and national incomes. 
 The attainment of the MDGs will require 
additional resources. We thus consider it essential to 
increase the quantity of aid. We welcome the decision 
by some developed States to dramatically increase the 
volume of ODA over the next few years, and we are 
grateful to them. We also congratulate those States that 
have reached or exceeded the internationally agreed 
0.7 per cent of gross national income for the ODA 
target, and we welcome the decision by those States 
that have set timetables to achieve or exceed that target 
by 2015. The challenge is, therefore, to translate these 
commitments into tangible disbursements and the 
implementation of real poverty reduction programmes 
on the ground. 
 The most serious challenge to our development 
and the attainment of the MDGs is the unprecedented 
price level of fossil-fuel energy on the one hand, and 
the reduction in hydroelectric generation capacity on 
the other. 
 There is a danger that the successes registered so 
far towards the attainment of the MDGs could easily be 
reversed if the current energy sector cost trends 
continue unabated. It is critical, therefore, that we 
invest heavily in sustainable alternative energy sources 
for the long term. In the short- and medium-term, 
however, we shall need to find ways to mitigate the 
effects of energy price shocks if we are to sustain and 
accelerate the attainment of the MDGs. 
 The scourge of war continues to cause the 
massive loss of human life and blight entire 
communities. The ongoing conflicts in some parts of 
Africa and the Middle East pose a serious threat to 
international peace and security and require our 
collective efforts to reach political settlements to these 
conflicts. 
 Our painful experience in Rwanda has taught us 
that peace comes at a price. There can be no peace 
without reconciliation and recognition of the rights and 
interests of all people, including the rights of States to 
exist and the right of self-determination. We have 
learned that no community’s rights can or should 
supersede another’s. We have learned the value of 
sharing and the value of communities’ living side by 
side in peace and mutual respect. 
 Rwanda is happy to contribute to the promotion 
of international peace and security through its military 
and police contributions to the United Nations and 
African Union peacekeeping missions in the Sudan, 
Liberia, Côte d’Ivoire and the Comoros. We are 
committed to continuing these contributions for as long 
as they are required and as long as our resources 
permit. The Security Council and the Secretariat should 
continue to work towards better-conceived and more-
effective peacekeeping operations, towards greater 
participation by regional organizations in conflict 
resolution and towards the institutionalization of 
lessons learned from the past. There is also an urgent 
need to institutionalize relations between the United 
Nations and regional organizations, particularly the 
  
 
06-53323 50 
 
African Union, in the areas of conflict resolution and 
peacekeeping. 
 We warmly welcome the reforms adopted during 
the previous session of the General Assembly. We take 
this opportunity to congratulate Mr. Jan Eliasson, 
President of the sixtieth session, and all Member States 
on the reforms, including the setting up of the 
Peacebuilding Commission, the establishment of the 
Human Rights Council and the renewed commitments 
to combat HIV/AIDS adopted at the special session of 
the General Assembly in June. There has also been 
commendable progress on management reform, 
including the establishment of an ethics office, 
strengthening whistle-blower protection and reforming 
procurement procedures to prevent corruption. We look 
forward to working together with other delegations 
during this session to improve coherence, efficiency 
and effectiveness within the Secretariat and to continue 
to review the Organization’s mandates, so that the 
United Nations may be strengthened to respond better 
to the expectations of Member States. 
 It is our hope that this session of the General 
Assembly might achieve greater progress with respect 
to Security Council reform. Rwanda supports the 
common African position on this issue and believes 
that reform of the working methods to promote 
transparency and accountability is most urgent. The 
reform process should enable States that are not 
members of the Council to participate more actively in 
its deliberative and decision-making processes, 
especially on issues that affect them. A reformed 
Council should be seen by all States, especially the 
smaller States, to be more accessible, transparent, 
credible and legitimate. 
 In the next few months, the General Assembly 
will elect a new Secretary-General upon 
recommendation of the Security Council. Rwanda 
supports the common African position that the next 
Secretary-General should be from Asia. As far as the 
election process is concerned, we appeal for greater 
transparency in that process in accordance with the 
Charter and the basic principles of democracy. 
 In conclusion, in today’s globalized world, our 
interdependence has never been more self-evident. As a 
result, the imperative for our collective action is 
greater than ever. Once again, the onus is on all of us 
to translate our many challenges and opportunities into 
a shared destiny of peace, security and prosperity for 
all. 